Title: From Thomas Jefferson to Samuel Biddle, 12 December 1792
From: Jefferson, Thomas
To: Biddle, Samuel



Sir
Philadelphia Dec. 12. 1792.

Having asked the favor of Mr. Hollingsworth to look out for a person in his neighborhood who would be willing to go to Virginia and overlook a farm for me, he informs me that you will undertake it, for a hundred and twenty dollars a year. He seems to have mistaken me in the circumstance of time, as he mentions that you would expect to go about the new year. I had observed to him that I should not want a person till after the next harvest. The person who now takes care of the place is engaged for the ensuing year, which finishes with us about November: but I should wish you to be there by seed time in order to prepare the crop of the following year. The wages are a good deal higher than I expected, as Mr. Hollingsworth mentioned that the usual wages in your neighborhood were from £25. to £30. Maryland currency. However I consent to give them, and the rather as there will be some matters under your care beyond the lines of the farm. I have a smith and some sawyers who will require to be seen once a day, and the first year of your being there I shall have some people employed in finishing a canal, who will also be to be attended to.
The place you are to overlook is that on which I live, and to which  I shall return in March next. It is 70. miles above Richmond on the North branch of James river, exactly where it breaks through the first ridge of little mountains, near the village of Charlottesville, in Albemarle county. It is 225 miles from Elkton, a South West course. From this description you may find it in any map of the country. The climate is very temperate both summer and winter, and as healthy as any part of America, without a single exception.
The farm is of about 5. or 600. acres of cleared land, very hilly, originally as rich as any highlands in the world, but much worried by Indian corn and tobacco. It is still however very strong, and remarkeably friendly to wheat and rye. These will be my first object. Next will be grasses, cattle, sheep, and the introduction of potatoes for the use of the farm instead of Indian corn in as great a degree as possible. You will have from 12 to 15 laborers under you. They will be well clothed, and as well fed as your management of the farm will enable us, for it is chiefly with a view to place them on the comfortable footing of the laborers of other countries, that I come into another country to seek an over-looker for them, as also to have my lands a little more taken care. For these purposes I have long banished tobacco, and wish to do the same by Indian corn in a great degree. The house wherein you will live will be about half a mile from my own. You will of course keep batchelor’s house. It is usual with us to give a fixed allowance of pork. I shall much rather substitute beef and mutton, as I consider pork to be as destructive an article in a farm, as Indian corn. On this head we shall not disagree, and as I shall pass Elkton in March, I will contrive to give you notice to meet me there, when we may descend to other details. But for the present I shall wish to recieve your answer in writing, that I may know whether you consider yourself as engaged, so that I need not look out for another. I leave you free as to the time of going from harvest till Christmas. If you will get yourself conveyed as far as Fredericksburg, which is as far as the stages go on that road, I will find means of conveying you from thence, which will be 70. miles. So far respects the farm over which I wish to place you.
Besides this I have on the opposite side of the little river running through my lands, 2000 acres of lands of the same quality, and which has been cultivated in the same way, which I wish to tenant out at a quarter of a dollar an acre, in farms of such sizes as the tenants would chuse. I would hire the labourers now employed on them from year to year to the same tenants, at about 50. dollars for a man and his wife, the tenant feeding and clothing them and paying their taxes and those of the land, which are very trifling. The lands to be leased  for 7. years or more, the laborers only from year to year, to begin next November. I would like the farms to be not less than 200. acres, because such a farmer would probably like to hire a man and his wife as labourers. I have mentioned these circumstances to you, because I have understood that tenants might probably be got from Maryland, and perhaps it would be agreeable to you to engage some of your acquaintances to go and settle so near where you will be. Perhaps you could inform me in what other part of Maryland or the neighboring states tenants might be more probably found, and I should willingly incur the expence of having them sought for. Your assistance in this would particularly oblige me. I would ease the rent of the first year, that the tenant might get himself under way, with as few difficulties as possible: but I should propose restrictions against cultivating too great a quantity of Indian corn. In expectation of hearing from you immediately I am Sir your humble servt

Th: Jefferson


P.S. There is a market for wheat, rye &c in two little towns on each side of my lands, neither more than two miles and a half distant.

